690 N.W.2d 97 (2004)
PEOPLE
v.
McDANIEL.
No. 123437.
Supreme Court of Michigan.
December 10, 2004.
SC: 123437. COA: 235094.
By order of September 11, 2003, the application for leave to appeal was held in abeyance pending the decision in People v. Kimble (Docket No. 122271). On order of the Court, the opinion having been issued on June 29, 2004, 470 Mich. 305, 684 N.W.2d 669 (2004), the application is again considered and, pursuant to MCR 7.302(G)(1), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(1). The parties shall file supplemental briefs within 28 days of the date of this order, and are directed to include among the issues briefed whether Offense Variable 13 of the statutory sentencing guidelines, MCL 777.43, was properly scored and, if not, whether defendant has satisfied the plain error standard set forth in People v. Carines, 460 Mich. 750, 763, 597 N.W.2d 130 (1999).